DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-4 and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bae et al. (US 2016/0266695 A1).  Bae discloses:

Regarding claim 1, a display panel, comprising:

a color filter substrate (numeral 250:


    PNG
    media_image1.png
    615
    1153
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    284
    1041
    media_image2.png
    Greyscale




a plurality of fingerprint pixels disposed on a side of the color filter substrate; wherein each of the fingerprint pixels comprises a pixel unit and a fingerprint sensor (RGB pixels 241 on the bottom of substrate 242; the pixels comprise a sensor 243: 


    PNG
    media_image1.png
    615
    1153
    media_image1.png
    Greyscale



    PNG
    media_image3.png
    320
    1036
    media_image3.png
    Greyscale



a first black matrix disposed between the adjacent pixel units (figure 15:


    PNG
    media_image4.png
    470
    487
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    306
    1031
    media_image5.png
    Greyscale


), 

wherein the fingerprint sensor is disposed between the color filter substrate and the first black matrix (As seen in figure 15, the sensor 243 is between substrate 250 and black matrix 242:



    PNG
    media_image4.png
    470
    487
    media_image4.png
    Greyscale


).

claim 2, the display panel of claim 1, further comprising a second black matrix disposed on a side of the color filter substrate close to the fingerprint sensor, wherein the second black matrix is disposed corresponding to a trace and an electrode of the fingerprint sensor (figure 15, numeral 2442:


    PNG
    media_image6.png
    517
    1190
    media_image6.png
    Greyscale



    PNG
    media_image7.png
    652
    1058
    media_image7.png
    Greyscale

 ).

Regarding claim 4, the display panel of claim 1, wherein the fingerprint sensor is an optical fingerprint sensor, the optical fingerprint sensor comprises a first thin film transistor and a photodiode electrically connected to the first thin film transistor (

    PNG
    media_image8.png
    469
    626
    media_image8.png
    Greyscale


    PNG
    media_image9.png
    359
    693
    media_image9.png
    Greyscale



    PNG
    media_image10.png
    164
    688
    media_image10.png
    Greyscale

).

Regarding claim 14, the display panel of claim 1, further comprising a control chip bound to a side of the display panel and electrically connected to the fingerprint sensor (

    PNG
    media_image11.png
    592
    821
    media_image11.png
    Greyscale


    PNG
    media_image12.png
    375
    691
    media_image12.png
    Greyscale


    PNG
    media_image13.png
    609
    798
    media_image13.png
    Greyscale

 ).

Regarding claim 3, the display panel of claim 1, further comprising a circular polarizer having a predetermined wavelength disposed on a side of the color filter substrate opposite another side of the color filter substrate facing the fingerprint pixels (figure 16:


    PNG
    media_image14.png
    479
    1024
    media_image14.png
    Greyscale



    PNG
    media_image15.png
    279
    695
    media_image15.png
    Greyscale

).






Claims 1 and 9 are rejected under 35 U.S.C. 102(a)(1) and/or (a)(2) as being anticipated by Guo et al. (US 2019/0095046 A1).  Gou discloses:

Regarding claim 1, a display panel, comprising:

a color filter substrate (figure 8, numeral 100:


    PNG
    media_image16.png
    574
    1497
    media_image16.png
    Greyscale


    PNG
    media_image17.png
    230
    693
    media_image17.png
    Greyscale

);

a plurality of fingerprint pixels disposed on a side of the color filter substrate; wherein each of the fingerprint pixels comprises a pixel unit and a fingerprint sensor (fingerprint pixels are indicated as the RGB display pixels in figure 8, on the top of substrate 100; the fingerprint sensor is indicated as shown at numeral 2:

    PNG
    media_image16.png
    574
    1497
    media_image16.png
    Greyscale


    PNG
    media_image17.png
    230
    693
    media_image17.png
    Greyscale


    PNG
    media_image18.png
    162
    676
    media_image18.png
    Greyscale

); and

a first black matrix disposed between the adjacent pixel units, wherein the fingerprint sensor is disposed between the color filter substrate and the first black matrix (as seen below, the fingerprint sensor 2 is between the substrate 100 and the black matrix above the sensor 2:


    PNG
    media_image16.png
    574
    1497
    media_image16.png
    Greyscale


    PNG
    media_image19.png
    295
    538
    media_image19.png
    Greyscale


    PNG
    media_image20.png
    324
    677
    media_image20.png
    Greyscale


    PNG
    media_image21.png
    449
    683
    media_image21.png
    Greyscale

 ).

Regarding claim 9, the display panel of claim 1, wherein the fingerprint sensor is an ultrasonic sensor (

    PNG
    media_image22.png
    233
    683
    media_image22.png
    Greyscale




    PNG
    media_image23.png
    369
    677
    media_image23.png
    Greyscale


    PNG
    media_image24.png
    315
    475
    media_image24.png
    Greyscale



    PNG
    media_image25.png
    379
    542
    media_image25.png
    Greyscale

 ).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the 


Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Bae et al. (US 2016/0266695 A1) as applied to claim 1, in view of Xu et al. (US 2020/0334436 A1).

Regarding claim 13, Bae discloses a protective layer sequentially disposed on a side of the color filter substrate opposite another side of the color filter facing an array substrate (figure 16:

    PNG
    media_image26.png
    444
    1013
    media_image26.png
    Greyscale


    PNG
    media_image27.png
    134
    688
    media_image27.png
    Greyscale

 ).

	Bae does not teach “an optical glue”.

	Xu discloses a display and optical fingerprint sensor with a cover window, and teaches using an optical adhesive to attach the cover window to the underlying substrate (figure 7:

[AltContent: textbox (Optical Adhesive)][AltContent: textbox (Cover Glass)]
    PNG
    media_image28.png
    356
    371
    media_image28.png
    Greyscale


    PNG
    media_image29.png
    247
    843
    media_image29.png
    Greyscale

 ). 



Furthermore, the prior art collectively includes each element claimed (though not all in the same reference), and one of ordinary skill in the art could have combined the elements in the manner explained above using known engineering design, interface and/or programming techniques, without changing a “fundamental” operating principle of Bae, while the teaching of Xu continues to perform the same function as originally taught prior to being combined, in order to produce the repeatable and predictable result described in the previous paragraph above.  It is for at least the aforementioned reasons that the examiner has reached a conclusion of obviousness with respect to the claim in question.  

Allowable Subject Matter
Claims 5-8 and 10-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Regarding claims 5, 7, and 8, in the context of the claim as a whole, the prior art does not teach or suggest the additional limitations of, “wherein a material of the first black matrix is a conductive material, the photodiode comprises a first electrode, an electron transporting layer, a body layer, and a hole transporting layer sequentially disposed between the color filter substrate and the first black matrix; the first electrode electrically connected to a drain of the first thin film transistor.”

Regarding claim 6, in the context of the claim as a whole, the prior art does not teach or suggest the additional limitations of, “wherein a material of the first black matrix is an insulating material, the photodiode comprises a first electrode, an electron transporting layer, a body layer, a hole transporting layer, and a second electrode sequentially disposed between the color filter substrate and the first black matrix, and the first electrode electrically connected to a drain of the first thin film transistor.”

Regarding claims 10 and 12, in the context of the claim as a whole, the prior art does not teach or suggest the additional limitations of, “wherein a material of the first black matrix is a conductive material, the piezoelectric chip comprises a third electrode, a metallic layer, a dielectric layer, and a piezoelectric film layer sequentially disposed between the color filter substrate and the first black matrix, and the third electrode is electrically connected to a drain electrode of the second thin film transistor.”

Regarding claim 11, in the context of the claim as a whole, the prior art does not teach or suggest the additional limitations of, “wherein a material of the first black matrix is an insulating material, the piezoelectric chip comprises a third electrode, a metallic layer, a dielectric layer, a piezoelectric thin film layer, and a fourth electrode sequentially disposed between the color filter substrate and the first black matrix, and the third electrode is electrically connected to a drain electrode of the second thin film transistor.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN P WERNER whose telephone number is (571)272-7401.  The examiner can normally be reached on M-F, 9AM - 6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


BRIAN P. WERNER
Primary Examiner
Art Unit 2665



/Brian Werner/Primary Examiner, Art Unit 2665